DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 11,270,961. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-3 of U.S. Patent No. 11,270,961 recite similar claimed subject matters (i.e. switch IC comprising a first switch, amplifier and a second switch) as specified in claims 1-12 of the instant application, except the amplifier is an LNA and an input terminal of the first switch is connected to an antenna.  Since RF front-end (i.e. a receiving side in particular) comprising antenna, a first switch, LNA and a second switch arranged in sequence is commonly known in the art; therefore, it would have been obvious to one skilled in the art to utilize the switch IC of claims 2-3 of U.S. Patent No. 11,270,961 for a receiving side of the RF front-end for the advantage of expanding the application of the switch IC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (2004/0232982) in view of Kim (9,985,586).
Regarding claims 1-3, Ichitsubo discloses an integrated circuit (IC) (See fig. 1) comprising: a first impedance matching network 18; a second impedance matching network 20; an amplifier 24 electrically connected between the first impedance matching network and the second impedance matching network; and a base 12; wherein the first impedance matching network, the second impedance matching network, and the amplifier are provided on the base; and in a top view of the base, the amplifier is disposed between the first impedance matching network and the second impedance matching network, and the first impedance matching network, the amplifier, and the second impedance matching network are disposed on a straight line (See fig. 1 and paragraph [0025]).  However, Ichitsubo does not mention that the first and second impedance matching networks are switchable impedance matching networks (i.e. first and second switch units).  Since Kim suggests the use of switchable impedance matching networks (i.e. amplifying switches 121, 122) for similar amplifier of a front-end module (See fig. 5 and col. 7 lines 56-61); therefore, it would have been obvious to one skilled in the art to modify the switch IC, disclosed by Ichitsubo, with the switchable impedance matching networks as suggested by Kim, for the advantage of selectively adapting an impedance for the amplifier.
Regarding claims 4-6. Ichitsubo & Kim disclose as cited in claims 1-3.  Ichitsubo further discloses an input terminal of the first switch is connected to an antenna; and the amplifier is a low-noise amplifier (See figs. 5, 6A and paragraph [0050]).
Allowable Subject Matter
Claims 7-12 would be allowable if rewritten to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 7-12, Ichitsubo & Kim disclose as cited in claim 1.  However, they fail to disclose a third switch provided on the base and electrically connected between the first switch and the amplifier; wherein in the top view of the base, the third switch is disposed between the first switch and the amplifier.
Claims 13-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Ichitsubo disclose as cited in claim 1.  However, they fail to disclose a filter provided on the substrate, wherein in a top view of the base, the filter is electrically connected between the first switch and the amplifier.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648